EXHIBIT 10(xii)

 

McCORMICK & COMPANY, INCORPORATED

 

2005 DEFERRED COMPENSATION PLAN

Effective January 1, 2005

 


PURPOSE

 

This Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees within the meaning of Title I of the Employee
Income Retirement Security Act of 1974, as amended.

 


RECITALS

 

WHEREAS, McCormick & Company, Incorporated (the “Company”) adopted a Deferred
Compensation Plan effective January 1, 2000 (the “2000 Plan”) that is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of Title I of the Employee Income Retirement Security Act of
1974, as amended;

 

WHEREAS, section 885 of the American Jobs Creation Act of 2004 (the “AJCA”)
changed the federal income tax rules governing nonqualified deferred
compensation plans by adding section 409A to the Internal Revenue Code of 1986
(the “Code”), generally effective as of January 1, 2005;

 

WHEREAS, the Department of the Treasury has not issued guidance of general
applicability under Code section 409A or under AJCA section 885;

 

WHEREAS, the Company has determined that, in the absence of such guidance, it is
desirable to adopt a new plan that replaces the 2000 Plan with respect to
deferrals on and after January 1, 2005, for purposes of complying with Code
section 409A and AJCA section 885, and to administer the new plan based on a
reasonable interpretation of Code section 409A and AJCA section 885; and

 

WHEREAS, the 2000 Plan shall continue to apply to deferred compensation earned
and vested thereunder as of December 31, 2004,

 

NOW, THEREFORE, the Company hereby adopts the following 2005 Deferred
Compensation Plan:

 

--------------------------------------------------------------------------------


 


PLAN PROVISIONS

 

1.4             The provisions of the 2000 Plan, attached hereto as Attachment A
(and excluding the amendment to the 2000 Plan made by paragraph 1.6, below), are
hereby incorporated herein by reference.

 

1.5             For purposes of this Plan, all provisions of the 2000 Plan shall
be deemed amended as necessary to comply with the applicable requirements of
Code section 409A and AJCA section 885. 

 

1.6             For purposes of this Plan, in the event of any inconsistency
between the terms of the 2000 Plan and the applicable requirements of Code
section 409A or AJCA section 885, the applicable requirements of section 409A or
section 885, as the case may be, shall govern.

 

1.7             The Plan shall be administered in accordance with a reasonable
interpretation of the applicable requirements of Code section 409A and AJCA
section 885, notwithstanding any inconsistency between those requirements and
the text of the Plan.

 

1.8             This Plan shall be effective January 1, 2005, except as
otherwise required by Code section 409A and AJCA section 885.

 

1.9             No deferrals shall be made under the 2000 Plan after
December 31, 2004.

 

1.10       Prior to December 31, 2005, a participant in the Plan may terminate
participation in the Plan or cancel a deferral election with regard to amounts
deferred after December 31, 2004 by giving written notice of such termination or
cancellation to the Plan Administrator. 

 

IN WITNESS WHEREOF, this Plan document has been executed on behalf of the
Company this 23rd day of December, 2004.

 

 

McCORMICK & COMPANY, INCORPORATED

 

 

 

 

 

By:

 

 /s/

Karen D. Weatherholtz

 

 

 

Karen D. Weatherholtz

 

 

Senior Vice President – Human Relations

 

2

--------------------------------------------------------------------------------